Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 1 of 6




                          Exhibit A
          Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to: all cases.



                        DECLARATION OF GRY AHLEFELD-ENGEL

          I, Gry Ahlefeld-Engel, hereby declare as follows:

          1.     Since April 1, 2019, I have been an Underdirekt0r, or Director, with the Anti-

Fraud Division of Skattestyrelsen, which, in English, means the Danish Tax Agency. As of July

1, 2018, Skattestyrelsen is one of seven units that comprise the Customs and Tax Administration

of The Kingdom of Denmark (Skatteforvaltningen) ("SKAT"), which is the Plaintiff in this

action.

          2.     I submit this Declaration in response to the Court's May 30, 2021 Order directing

SKAT to make an evidentiary submission concerning the production of documents. I make this

Declaration based on my personal knowledge, records of SKAT, or dialog with other employees

of SKAT.

Background on Establishment of the Independent Commission

          3.     The Commission oflnquiry on Taxation (the "Independent Commission") was

established by the Ministry of Justice pursuant to the Ministry of Justice's tem1s of reference of

July 3, 2017 for a Commission of Inquiry on Taxation (Justitsministeriets kommissorium af 3.

Juli 2017 for en unders@gelseskommission om SKAT) in accordance with the Commission of
       Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 3 of 6




Inquiry Act (Law of June 2, 1999 no. 357) (the "Act"). The Commission of Inquiry Act is

publicly available, in Danish, at https://www.retsinformation.dk/eli/lta/2021 / 1146.

       4.      The initial terms of reference of the Independent Commission concerned an area

of investigation unrelated to dividend withholding tax refund applications. These relate to the

management of tax collections and the planning, development, commissioning and

decommissioning of the EFI digital recovery system (A Common Recovery System), the

merging of the state and municipal recovery authorities in SKAT and the basis for deciding,

implementing and following up on the general efficiency measures in SKAT.

       5.      In 2018, the Independent Commission' s mandate was broadened to include

SKAT's payment of dividend withholding tax refunds. The mandate of the Commission is

publicly available, in Danish, at

https ://kommissionenomskat.dk/kommissorium/tillaegskommissorium-af-9-april-201 8-for-

undersoegelseskommissionen-om-skat.html and

https ://kommissionenomskat.dk/kommissorium/udvidelse-af-26-oktober-201 8-af-

tillaegskommissoriet-af-9-april-201 8-for-undersoegelseskommissionen-om-skat. html.

       6.      If so requested, any individual or entity in Denmark is obliged by section 9(1) of

the Act to provide documents to the Independent Commission unless (i) the information is self-

incriminating or (ii) the person may become subject to disciplinary or equivalent employment

law related proceedings. The Act does not contain any other basis for parties to withhold

documents. The Independent Commission has requested and SKAT has provided documents as

it is obliged to under Danish law .

       7.      On information and belief, the Ministry of Justice will issue a public report by the

Independent Commission and release selected documents during the summer of 202 1.



                                                2
       Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 4 of 6




Independent Commission's Requests to SKAT & SKAT's Response

       8.        The Independent Commission has made 55 separate requests for production of

documents to SKAT, 38 of which relate to dividend withholding tax.

       9.        The Independent Commission made the following document requests to SKAT:

              a. Seventeen requests for documents related to SKAT 's debt collection system, the

                 original focus of the Independent Commission's inquiry;

              b. Two general requests for disclosure of "all relevant material" regarding the

                 dividend case;

              c. Twenty-three requests for specific documents;

              d. Ten requests for factual memoranda; and

              e. Three additional requests for particular documents and employee mailboxes.

       10.       In response to the requests regarding dividend tax, SKAT made 56 productions to

the Independent Commission. These productions include more than 114,000 documents from

SKAT's files. The majority of the 114,000 documents were produced because they were

contained in files that potentially included responsive information, and were not the subject of

search terms or otherwise reviewed for responsiveness.

       11 .      In addition, the productions also included emails collected from the custodial files

of nineteen current and former SKAT employees. For these custodians, SKAT produced the

entire email mailbox for the period covered by the Independent Commission' s mandate without

applying search terms or reviewing the documents for relevance.

       12.       SKAT made document productions directly to the Independent Commission

without the assistance of its Danish counsel, Kammeradvokaten. Customarily, when producing

documents to an independent commission, SKAT produces documents without hiring outside



                                                   3
       Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 5 of 6




counsel to facilitate the production. SKAT produced copies of electronic documents on physical

media and copies of hard copy documents to the Independent Commission, and maintained an

index of the files that were produced, but did not retain a copy of the hard copy documents or

physical media used to transmit the productions.

       13.     There was no practical or Danish legal reason to retain a copy, given that all of

the documents produced are otherwise stored on SKAT' s systems. The manner of the

production to the Commission and the lack of a duplicate copy of the production was also

consistent with the principle of data minimization set out in Article S(l)(c) of Regulation (EU)

2016/679, April 27, 201 6, 2016 O.J. (Ll 19) 1, also known as the EU General Data Protection

Regulation. Pursuant to this principle, processing, including storage, of personal data shall be

limited to what is necessary in relation to the purposes for which they are processed. Since

SKAT produced the documents to the Independent Commission and stores the original

documents in its IT systems, there was no purpose for which it was necessary to maintain a

duplicate copy of the production.

Burden of Recreating the Productions

       14.     SKAT estimates that it will take approximately 160 to 170 hours to prepare a

duplicate collection of the documents produced to the Independent Commission, although if

these documents were to be recollected for the purposes of litigation, SKAT would outsource

this task to its IT vendor Deloitte. These files would then have to be processed before being de-

duplicated against SKAT' s existing document collections and productions to date.

       15.     After recreating the collection, the documents would then have to be reviewed,

including for relevance and privacy, before they can be produced to defendants. As a public

authority, SKAT is bound by a variety of laws concerning confidentiality of information in its



                                                 4
       Case 1:18-md-02865-LAK Document 617-1 Filed 06/11/21 Page 6 of 6




possession. Among other obligations, SKAT is prohibited by the Danish Tax Administration

Act and Danish Public Administration Act from disclosing information about taxpayers that are

third parties to this litigation, which are not relevant to any party 's claims or defenses and would

have to be redacted before production of documents to the defendants.

       16.     Finally, it is SKAT's understanding, based on prior dialogue with the Independent

Commission, that (based on the principles in Section 31(1) of the Act) the Independent

Commission should be consulted by SKAT prior to SKAT' s production of the documents that

are the subject matter of this Declaration.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: Copenhagen, Denmark
       June 11 , 2021




                                                           Gry Ahlefeld-Engel




                                                  5
